DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (7/5/22 Remarks: page 6, lines 22-26) with respect to the rejection of claim 8 under 35 USC §112 have been fully considered and are persuasive. The rejection of claim 8 under 35 USC §112 has been obviated by the claim’s cancellation. 
Applicant's arguments (7/5/22 Remarks: page 7, line 1 – page 9, line 12) with respect to the rejection of claims 1 & 12-13 under 35 USC §102 and the rejection of claims 3-6, 8-11, 14, 18, & 20 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (7/5/22 Remarks: page 7, lines 1-14) that Shinoda does not teach “obtaining one image of a subject”, but rather teaches obtaining at least two images of a subject.
However, the obtaining of two images (as taught by Shinoda) necessarily includes the obtaining of one image. The claim language as written does not exclude the obtaining of images in addition to the obtaining of one image.
With respect to claims 12-13, Applicant references claims 12-13 in the above argument (7/5/22 Remarks: page 7, lines 2-3) but does not raise arguments specifically directed to these claims.
Examiner infers that Applicant is arguing that claims 12-13 are allowable for the same reasons as parent claim 1. Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 2-3, Applicant argues (7/5/22 Remarks: page 7, lines 13-23) that claims 2-3 are allowable for the same reasons as parent claim 1 (i.e. that Shinoda does not teach “obtaining one image of a subject”, but rather teaches obtaining at least two images of a subject).
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 5-6, 8-11, 14-18, & 20, Applicant argues (7/5/22 Remarks: page 8, line 1 – page 9, line 11) that claims 5-6, 8-11, 14-18, & 20 are allowable for the same reasons advanced with respect to claim 1 (i.e. that Shinoda does not teach “obtaining one image of a subject”, but rather teaches obtaining at least two images of a subject). Applicant further argues that the Shinoda invention would not work for its intended purposes if it obtained only one image rather than two images.
Concerning claim 8, Examiner notes that the rejection of claim 8 under 35 USC §103 has been obviated by the claim’s cancellation.
Concerning claims 5-6, 9-11, 14-18, & 20, as noted above, the obtaining of two images (as taught by Shinoda) necessarily includes the obtaining of one image. The claim language as written does not exclude the obtaining of images in addition to the obtaining of one image.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinoda (US 20190096093, cited in 10/1/21 Office Action).
Claim 1: A method for identifying a pore color of at least one skin pore, comprising:
a. obtaining one image of a subject (Shinoda paragraph 0033, face image);
b. segmenting a pore image from the obtained image comprising a plurality of skin pores (Shinoda paragraphs 0085 & 0111 and Figures 8-9, location and extent of multiple discolored skin areas (i.e. segmenting image into discolored and other regions); Shinoda paragraph 0048, classification of discolored skin area as darkened pore), wherein the extracted pore image identifies a boundary of each of the skin pores (Shinoda paragraphs 0085 & 0111 and Figures 6& 8-9, location and boundaries of multiple discolored skin areas; Shinoda paragraph 0033, discolored skin area of image; Shinoda paragraph 0048, classification of discolored skin area as darkened pore); and
c. superimposing the obtained image and the extracted pore image to identify the pore color within the identified boundary of each of the skin pores (Shinoda paragraphs 0085 & 0111 and Figures 8-9, location and extent of multiple discolored skin areas; Shinoda paragraph 0065, superimposed image; Shinoda paragraph 0033, color identification).
d. defining an adjacency area radially from the identified boundary of each of the skin pores (Shinoda paragraphs 0085 & 0111 and Figures 8-9, location and extent of multiple discolored skin areas; Shinoda paragraph 0033, defining peripheral area);
e. superimposing the obtained image and the defined adjacency area to identify an adjacency area color of each of the skin pores (Shinoda paragraphs 0085 & 0111 and Figures 8-9, location and extent of multiple discolored skin areas; Shinoda paragraph 0111, superimposed image; Shinoda paragraph 0033, color identification); and
f. comparing the identified pore color to the identified adjacency area color to determine a pore color contrast value of each of the skin pores (Shinoda paragraphs 0085 & 0111 and Figures 8-9, location and extent of multiple discolored skin areas; Shinoda paragraphs 0033-0034, color difference determination and difference threshold determination).
Claim 12: The method of claim 1 (see above), further comprising classifying the at least one of the skin pores into a predetermined class based on one or more of (Note: This is a recitation in the alternative, readable upon any one option) a pore color, a pore color contrast value (Shinoda paragraphs 0034-0035, classification of image area as cover or non-cover area based on color difference; Shinoda paragraph 0048, classification of discolored skin area as darkened pore), a pore geometry, and combinations thereof.
Claim 13: The method of claim 1 (see above), wherein the at least one image of the subject is a color image (Shinoda paragraphs 0005 & 0033, color image).
Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shinoda.
Shinoda discloses the defining of an adjacency area as set forth in claim 1 (see above).
Shinoda does not expressly disclose the specific recited sizes of the adjacency area.
The selection of a specific size of the adjacency area is an example of a selection of a value within a known range (in this case, the range from zero to the maximum set by the size of the entire image).
The selection of particular values within a known range, in cases where the particular claimed values do not produce a new and unexpected result different in kind rather than merely in degree, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F. 2d 272, 205 USPQ 215.
Claim 3: The method of claim 1 (see above), wherein the defined adjacency area is in the range of 0.001 mm to 30 mm, from the identified boundary each of the skin pores (see obviousness rationale above).
Claim 4: The method of claim 3 (see above), wherein the defined adjacency area is in the range of 0.005 mm to 1 mm, from the identified boundary of each of the skin pores (see obviousness rationale above).
Claims 5-6, 9-11, 14-18, & 20, insofar as claim 8 is understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Shinoda in view of Wells (US 20030086341, cited in 10/1/21 Office Action).
With respect to claim 5, Shinoda discloses the invention of claim 1 (see above).
Shinoda does not expressly disclose the use of histogram equalization.
Wells discloses (Wells paragraph 0104, image histogram equalization) the use of image histogram equalization in image processing to enhance the contrast of images.
Shinoda and Wells are combinable because they are teachings of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the histogram equalization of Wells to the extrication of a discolored area from a differently colored surrounding area (Shinoda paragraph 0033) of Shinoda.
The suggestion/motivation for doing so would have been to improve contrast as taught by Wells (Wells paragraph 0104), thus improving the visibility of image regions identifiable by color difference from surrounding areas.
Therefore, it would have been obvious to combine Shinoda with Wells to obtain the invention as specified in claim 5.
Claim 5: The method of claim 1 (see above), wherein obtaining the at least one image further comprises performing a histogram equalization to the obtained image to obtain a histogram-equalized image (Wells paragraph 0104, image histogram equalization).
Applying these teachings as applied to claim 5 above to claims 6, 9-11, 14-18, & 20:
Claim 6: The method of claim 5 (see above), wherein obtaining the at least one image further comprises filtering the histogram-equalized image or (Note: This is a recitation in the alternative, readable upon any one option) filtering the at least one image to remove one or more skin features that are not a skin pore to obtain a filtered image (Shinoda paragraph 0033, extraction of discolored area (inherently filtering other areas out of the extracted area; Shinoda paragraph 0048, classification of discolored skin area as darkened pore).
Claim 9: The method of claim 8 (see above), wherein the segmenting is performed by one or more of (Note: This is a recitation in the alternative, readable upon any one option) a thresholding method (Shinoda paragraphs 0033-0034, extraction of discolored area using a color difference threshold), color-based segmentation method, transform method, and texture method.
Claim 10: The method of claim 9 (see above), wherein the segmenting is performed by a thresholding method (Shinoda paragraph 0033-0034, extraction of discolored area using a color difference threshold).
Claim 11: The method of claim 10 (see above), wherein the thresholding method is an adaptive thresholding method (Shinoda paragraph 0033-0034, extraction of discolored area using a color difference threshold; Shinoda paragraph 0023, adjusted threshold).
Claim 14: A method for determining a skin feature color contrast value of at least one skin feature, comprising:
a. obtaining one image of a subject (Shinoda paragraph 0033, face image) and performing a histogram equalization to the obtained image to obtain a histogram-equalized image (Wells paragraph 0104, image histogram equalization);
b. segmenting a skin feature image from the obtained image, wherein the extracted skin feature image identifies a boundary of the at least one skin feature (Shinoda paragraph 0033, discolored skin area of image (i.e. segmenting image into discolored and other regions); Shinoda paragraph 0048, skin features); and
c. defining an adjacency area radially from the identified boundary of the at least one skin feature (Shinoda paragraph 0033, defining peripheral area);
d. superimposing the obtained image and the extracted skin feature image to identify the skin feature color within the identified boundary of the at least one skin feature (Shinoda paragraph 0065, superimposed image; Shinoda paragraph 0033, color identification).
e. superimposing the obtained image and the defined adjacency area to identify an adjacency area color (Shinoda paragraph 0111, superimposed image; Shinoda paragraph 0033, color identification); and
f. comparing the identified skin feature color to the identified adjacency area color to determine a skin feature color contrast value (Shinoda paragraphs 0033-0034, color difference determination and difference threshold determination).
Claim 15: The method of claim 14 (see above), wherein the defined adjacency area is in the range of 0.001 mm to 30 mm from the identified boundary each of the skin pores (see obviousness rationale set forth above with respect to claims 3-4).
Claim 16: The method of claim 15 (see above), wherein the defined adjacency area is in the range of 0.005 mm to 1 mm, from the identified boundary of each of the skin pores (see obviousness rationale set forth above with respect to claims 3-4).
Claim 17: The method of claim 14 (see above), wherein the at least one skin feature is selected from the group (Note: This is a recitation in the alternative, readable upon any one option) consisting of pore (Shinoda paragraph 0048, pore), shine, line, spot (Shinoda paragraph 0048, pigment spot), hair, mole, pimple, acne (Shinoda paragraph 0048, acne), blackhead, whitehead, and combinations thereof.
Claim 18: The method of claim 17 (see above), wherein the at least one skin feature is a facial skin feature (Shinoda paragraph 0033, face image).
Claim 20: A method for determining a skin feature intensity contrast value of at least one skin feature, comprising:
a. obtaining one image of a subject (Shinoda paragraph 0033, face image) and performing a histogram equalization to the obtained image to obtain a histogram-equalized image (Wells paragraph 0104, image histogram equalization);
b. segmenting a skin feature image from the obtained image (Shinoda paragraph 0033, discolored skin area of image (i.e. segmenting image into discolored and other regions)), wherein the segmenting is performed by one or more of (Note: This is a recitation in the alternative, readable upon any one (or more) options) a thresholding method, color-based segmentation method (Shinoda paragraph 0033, discolored skin area of image), transform method, and texture method; wherein the extracted skin feature image identifies a boundary of the at least one skin feature (Shinoda paragraph 0033, discolored skin area of image; Shinoda paragraph 0048, skin features);
c. defining an adjacency area radially from the identified boundary of the at least one skin feature (Shinoda paragraph 0033, defining peripheral area);
d. superimposing the obtained image and the extracted skin feature image to identify an intensity within the identified boundary of the at least one skin feature (Shinoda paragraph 0065, superimposed image; Shinoda paragraph 0033, color identification).
e. superimposing the obtained image and the defined adjacency area to identify an intensity of the adjacency area (Shinoda paragraph 0111, superimposed image; Shinoda paragraph 0033, color identification); and
f. comparing the identified intensity within the identified boundary of the at least one skin feature to the identified intensity of the adjacency area to determine a skin feature intensity contrast value (Shinoda paragraphs 0033-0034, color difference determination and difference threshold determination).
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shinoda in view of Wells as applied to claim 6 above, and further in view of Guissin (US 20100158330, cited in 10/1/21 Office Action).
With respect to claim 7, Shinoda in view of Wells teaches the invention of claim 6 (see above).
Shinoda in view of Wells does not expressly disclose the use of one of the recited filter types for extracting a discolored area from a skin image.
Guissin discloses (Guissin paragraph 0330, use of bandpass filter to detect lesions and moles) the use of a bandpass filter to extract a discolored area from a skin image
Shinoda in view of Wells and Guissin are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the filtering arrangement of Guissin to extricate the discolored skin area of Shinoda in view of Wells.
The suggestion/motivation for doing so would have been to apply a known image filter arrangement to the detection of a discolored skin area.
Therefore, it would have been obvious to combine Shinoda in view of Wells with Guissin to obtain the invention as specified in claim 7.
Claim 7: The method of claim 6 (see above), wherein the step of filtering comprises using a frequency filter, wherein the frequency filter is selected from the group (Note: This is a recitation in the alternative, readable upon any one option): a Fast Fourier Transformation filter and Band Pass filter (Guissin paragraph 0330, use of bandpass filter to detect lesions and moles), a Difference of Gaussian filter, and combinations thereof.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663